The following is an examiner’s statement of reasons for allowance: The following is considered the most relevant prior art:
Matsuoka et al. (US 2015/0221414, of record) discloses a power adapter (102, Fig.1A) having a network interface (114) and that transmits power (via 112) and data (via 114) to a computing device (104) via separate power (122) and data (124) lines;
Parket et al. (US 2008/0162356, of record) discloses a power adapter (202, Fig.2) comprising a transceiver (208) that transmits power and data to a portable device (102; see [0021]); and
Tsai et al. (US 8,610,317, of record) that discloses modulating data from a transceiver (120) onto a DC power supply signal (output of 101) in a power adapter (101; see col.3,8-38).
However, none of the prior art discloses “modulating, at a first frequency and onto the DC power output, first data associated with a first protocol; modulating, at a second frequency and onto the DC power output, second data associated with a second protocol; and sending, to a computing device, the DC power output with the first modulated data and the second modulated data”, as required by claims 1, 8, and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN JOHNSON whose telephone number is (571)270-1264. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menna Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN JOHNSON/Primary Examiner, Art Unit 2849